UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6003



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE GREGORY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(2:92-cr-00163)


Submitted:   February 22, 2007            Decided:   March 5, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Gregory, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maurice   Gregory   appeals   the   district   court’s   order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Gregory, No. 2:92-cr-

00163 (E.D. Va. filed Nov. 22, 2006; entered Nov. 27, 2006).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -